Citation Nr: 0209145	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis 
barbae.

2.  Entitlement to service connection for a low back 
disability.

(The issue of entitlement to service connection for a low 
back disability will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that, in the May 1998 substantive appeal, the 
veteran requested a hearing before a traveling member of the 
Board, and thus, the hearing was scheduled for January 30, 
2001.  However, although the veteran's mailed hearing notice 
was not returned as undeliverable, the veteran failed to 
appear for the hearing and there was no request by either the 
veteran or his representative to reschedule the hearing.  
Therefore, the request for a travel Board hearing will be 
considered withdrawn and the Board will proceed with its 
review on the present record.  See 38 C.F.R. § 20.704 (2001).

The Board will be undertaking additional development on the 
issue of service connection for a low back disability 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for 
pseudofolliculitis barbae has been developed.

2.  Pseudofolliculitis barbae in service was acute and 
transitory.

3.  There is no evidence of continuation of 
pseudofolliculitis barbae following service.


CONCLUSION OF LAW

Pseudofolliculitis barbae was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A February 1995 clinical record notes an assessment of mild 
pseudofolliculitis barbae.  A February 1995 shaving waiver 
excused the veteran from shaving from February through March 
1995.

A report of medical history, dated in June 1995 for 
separation, notes the veteran indicated he was in good 
health.  He denied having skin trouble.  The report of 
medical examination, dated in June 1995 for separation, notes 
the clinical evaluation of the skin was normal. 

A report of medical history, dated in August 1996 for 
affiliation with the Naval Reserve, notes the veteran 
indicated his present health was good.  He denied having skin 
disease.  The examiner noted there were no comments or 
complaints since June 1995.


Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  The VCAA is liberalizing and is 
therefore applicable to this case.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
March 1998 statement of the case, and the February 2000 and 
February 2002 supplemental statements of the case.  The 
statement of the case and the supplemental statements of the 
case provided the veteran with a summary of the evidence in 
the record used for the determinations and that the evidence 
did not warrant allowance of the benefit sought.  An August 
2001 VA letter to the veteran advised him of the VCAA and the 
evidence necessary for entitlement to the benefit sought.  
The February 2002 supplemental statement of the case also 
advised the veteran of the VCAA.  Therefore, the veteran was 
advised of the evidence necessary to substantiate his claim.  
Neither the veteran nor his representative has identified 
additional relevant evidence of probative value that has not 
already been sought and associated with the claims file.  The 
veteran has not been afforded a VA examination.  However, at 
discharge from service there were no skin abnormalities noted 
or complained of and at affiliation with the Naval Reserve in 
August 1996 he did not complain of any skin disorder.  
Additionally, in his substantive appeal, he did not indicate 
he was having any skin problems.  Therefore, further 
examination is not necessary to fairly decide the claim.  
Accordingly, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The service medical records do show that in February 1995 the 
veteran was assessed with having pseudofolliculitis barbae 
and he was excused from shaving through March 1995.  At 
discharge from service, there were no complaints related to 
the skin and the clinical evaluation of the skin was normal.  
Additionally, the veteran did not complain of the condition 
when he affiliated with the Naval Reserve in August 1996.  
Therefore, there is no evidence of continuity of the 
condition following service.  Accordingly, the 
pseudofolliculitis barbae during service was acute and 
transitory leaving no postservice residuals.  In the absence 
of continuation of pseudofolliculitis barbae, the 
preponderance of the evidence is against the claim for 
service connection for pseudofolliculitis barbae.  38 C.F.R. 
§ 3.303 (2001).



ORDER

Service connection for pseudofolliculitis barbae is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

	IMPORTANT NOTICE:  We have attached a VA Form 4597 that 
tells you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

